



Exhibit 10.1


g88723ke01i001.jpg [g88723ke01i001.jpg]
 
INOVALON HOLDINGS, INC.
2015 OMNIBUS INCENTIVE PLAN


NON-EMPLOYEE DIRECTOR’S RESTRICTED STOCK UNIT
DEFERRAL ELECTION FORM
As a non-employee Director of Inovalon Holdings, Inc. (the “Company”), you may
use this form (the “Deferral Election Form”) to elect to defer all or a portion
of the Restricted Stock Units (“RSUs”) that may be granted to you in 201[ ]
under the Inovalon Holdings, Inc. 2015 Omnibus Incentive Plan (the “Plan”). If
you elect to so defer any such RSUs, the Shares issuable pursuant to the RSUs
that are subject to your election will be issued in accordance with the terms of
this Deferral Election Form and your elections hereunder, notwithstanding
anything to the contrary in the RSU Award Agreement. Except as otherwise
provided in this Deferral Election Form, your RSUs will remain subject to all
terms of the Plan, the RSU Award Agreement and related notice of award, and any
procedures adopted by the Committee pertaining to the RSUs or your deferral
election (collectively, the “Governing Documents”), which terms are incorporated
herein by reference. Capitalized terms used in this Deferral Election Form but
not defined have the meanings assigned to those terms in the Plan.
NOTE: If you fail to timely return this Deferral Election Form on or before
December 31, 201[ ], you will be deemed to have elected not to defer any portion
of the RSUs that may be granted to you. Your prior year’s election (if any) will
not carry over.
 
1.
 
   Name (please print):
___________________________________________________________
 
 
2.
 
I elect to defer _____% of the RSUs that are granted to me by the Company in
201[ ] (the “Covered RSUs”) in respect of my future services as a non-employee
Director.
 
 
3.
 
Date or event that will trigger issuance of Shares with respect to any Covered
RSUs that vest (select only one):*
 
 
 
 
 
[ ]
The fixed date of _______________________ ______, 202__ (the date selected must
be no earlier than January 1, 202[ ]) or, if earlier, upon my separation from
service (as defined in Section 409A of the Code) with the Company for any
reason, including death.
 
 
 
 
 
[ ]
Upon my separation from service (as defined in Section 409A of the Code) with
the Company for any reason, including death.
 
 
 
4.
 
Form of distribution of Shares issuable with respect to any Covered RSUs that
are vested as of the distribution date or event selected under Item 3, above
(select only one):*
 
 
 






--------------------------------------------------------------------------------





 
 
[ ]
Lump sum distribution of Shares.
 
 
 
 
 
[ ]
Equal annual installments of shares of Common Stock over a fixed period of ____
years (not to exceed five (5)), commencing within sixty (60) days after the
distribution date or event selected under Item 3, above, with subsequent
installments within sixty (60) days of each anniversary thereof. Each
installment payment is to be treated as a right to a separate payment for
purposes of Section 409A of the Code.**
 
*
 If a distribution of Shares is to be made on the date selected under Item 3
above (or an anniversary of the date selected, in the case of installments), the
distribution will be made on the date selected (or the applicable anniversary of
the date selected, in the case of installments) or, if such date is a weekend or
bank holiday, the first day thereafter that is not a weekend or bank holiday. If
a distribution of Shares is to be made on the date of your separation from
service (or an anniversary of the date of your separation from service, in the
case of installments), the distribution will be made within sixty (60) days
after the date of your separation from service (or the applicable anniversary of
the date of your separation from service, in the case of installments). If the
sixty (60) day period described in the preceding sentence spans calendar years,
you may not designate the year in which the distribution occurs; the
distribution date will be determined by the Company.
 
 
**
Notwithstanding your election to receive installments, in the event of your
separation from service on the date of, or within twelve (12) months after, a
Corporate Transaction or Change in Control (provided the Corporate Transaction
or Change in Control constitutes a change in control event for purposes of
Section 409A of the Code), Shares issuable pursuant to any vested and unsettled
Covered RSUs will be issued to, as applicable, you or your designated
beneficiary or estate in a single lump sum distribution within sixty (60) days
after the date of your separation from service. If the sixty (60) day period
described in the preceding sentence spans calendar years, you may not designate
the year in which the distribution occurs; the distribution date will be
determined by the Company.



The undersigned hereby elects to defer receipt of the RSUs specified in this
Deferral Election Form in accordance with the Governing Documents and the
elections set forth above. The undersigned acknowledges that this election will
become irrevocable with respect to the Covered RSUs on December 31, 201[ ].


Director Signature: ____________________________
 
Date: _____________________
 
You must return this form on or before December 31, 201[ ] to:


Inovalon Holdings, Inc., Attn: Corporate Secretary, 4321 Collington Road, Bowie,
MD 20716
Fax: 301.809.4045 // Electronic Mail:






